Acknowledgements
This communication is in response to applicant’s response filed on 08/12/2021.
Claims 1, 9, and 16 have been amended. 
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2021 has been entered.

Response to Arguments
Regarding applicant’s arguments:
Regarding applicant’s argument under Claim Rejections - 35 USC § 103 that the combination of Tilton (US 20140215586) in view of Brand (US 20110086616) does not disclose the new features of “...obtaining, from a server storing information about customer identification documents, a digital identification corresponding to [a] customer based at least on [a] customer information [received from a computing device of the customer], wherein the digital identification specifies second customer credential data that is verified as identifying the customer; in response to determining that first customer credential data matches the second customer credential data specified by the digital identification: generating a customer identification sequence for the customer by concatenating [a] first binary string [of the first customer credential data], [a] second binary string [of the second customer credential data], and [a] third binary string [of an international mobile subscriber identity (IMSI) number associated with a device identity module of the computing device]; storing, within the device identity module, the customer identification sequence as a token identity, wherein the token identity identifies a mapping between the second customer credential data and the IMSI number,” examiner respectfully argues that applicant’s argument is moot in light of the new grounds of rejection necessitated by the amendments to claim 1. Applicant makes a similar argument for claims 9 and 16, and examiner respectfully argues these arguments are moot for the same reasons listed above for claim 1.
Applicant argues dependent claims 2-8, 10-15, and 17-20 are patentable because of their dependency on independent claims 1, 9, and 16. Examiner respectfully argues applicant’s arguments are moot in light of the new grounds of rejection necessitated by the amendments to claims 1, 9, and 16. 




Priority
This application claims the benefit of US Provisional Application No. 62/260,116 filed on 11/25/2015. Applicant’s claim for the benefit of this prior-filed application is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-10, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over He (US 20150186994) in view of Lin (US 20160055473).

Regarding Claims 1, 9 and 16, He teaches receiving, from a computing device of a customer, (i) customer information associated with the customer, and (ii) first customer credential data provided by the customer on the computing device (Paragraphs 0034-0035 and 0041 teach a registration server may receive an image from a client terminal that is generated by the client terminal through scanning one or more information carriers provided by a user of the client terminal; the personal identity card carry information such as the user's name, contact information such as address and phone number, date of birth, a signature or a reprint of the user's fingerprint, and other information, e.g. brief description of physical features such as height, eye color, and ethnicity, that can be used to assist authentication of identity; the registration server may extract user identity information and payment account information from the image); obtaining, from a server storing information about customer identification documents, a digital identification corresponding to the customer based at least on the customer information, wherein the digital identification specifies second customer credential data that is verified as identifying the customer (Paragraphs 0048, 0051, and 0053 teach the registration server may identify a bank server based on the payment account information; the registration server may verify whether the user identity information is associated with a payment account identified by the payment account information; the registration server sends the payment account information to the bank server so that the bank server can identify the payment account; the verification can be conducted by the registration server with information acquired from the bank server; for example, the registration server may send an inquiry to the bank server, wherein the inquiry includes the payment account information and/or the user identity information, as well as a request that the bank server sends back related information to the registration server; the bank server may search for related information, e.g. searching for saved user identity information if the payment account information is sent from the registration server, or searching for saved payment account information if the user identity information is sent from the registration server; the bank server can send back the saved information to the registration server so that the registration server can compare the saved information with the extracted information and conduct the verification); determining that the first customer credential data matches the second customer credential data specified by the digital identification (Paragraph 0056 teaches the registration server may generate a registration code for the user if the verification is successful; after the generation of the registration code, the registration server may establish a corresponding relationship between the user identity information, the payment account information, and the registration code); in response to determining that the first customer credential data matches the second customer credential data specified by the digital identification, generating a first binary string of the first customer credential data; generating a third binary string of device identification data with a device identity module of the computing device (Paragraph 0057 teaches registration server may generate a registration code, which may comprise a user name and password, or the phone number of the client terminal; the phone number links the registration code with a device (e.g., the mobile phone associated with the phone number) on which additional verification of information (e.g., user identity and payment account information) can be requested by the bank server); generating a customer identification sequence for the customer by concatenating the first binary string and the third binary string (Paragraph 0056 teaches the registration server may generate a registration code (i.e., customer identification sequence) for the user if the verification is successful; the registration server may save the user identity information and payment account information; after the generation of the registration code, the registration server may establish a corresponding relationship between the user identity information, the payment account information, and the registration code); and providing data indicating the token identity for output (Paragraph 0058 teaches the registration server may send the registration code to the client terminal).
However, He does not explicitly teach generating a second binary string of the second customer credential data; generating a third binary string of an international mobile subscriber identity (IMSI) number associated with a device identity module of the computing device, wherein the device identity module is configured to permit the computing device to receive one or more telecommunications services through the IMSI number; generating a customer identification sequence for the customer by concatenating the second binary string, and the third binary string; and storing, within the device identity module, the customer identification sequence as a token identity, wherein the token identity identifies a mapping between the second customer credential data and the IMSI number. 
Lin from same or similar field of endeavor teaches generating a second binary string of the second customer credential data; generating a third binary string of an international mobile subscriber identity (IMSI) number associated with a device identity module of the computing device, wherein the device identity module is configured to permit the computing device to receive one or more telecommunications services through the IMSI number; generating a customer identification sequence for the customer by concatenating the second binary string, and the third binary string (Paragraphs 0046 and 0029-0030 teach before an access code may generated by the transaction device and then outputted to the mobile device; the access code may be such as user's ID card number, identification code of the mobile device or other passwords confirmed by the user; a barcode image (i.e., generated using access code) may further contain an identification code (i.e., IMSI code) of the mobile device); and storing, within the device identity module, the customer identification sequence as a token identity, wherein the token identity identifies a mapping between the second customer credential data and the IMSI number (Paragraphs 0029-0030 teach the access code can be stored in a storage unit of the mobile device; the storage unit can be integrated into a subscriber identity module (SIM) card and used for the purpose such as mobile payment, bank transaction, and communication; the barcode image may further contain identification code of the mobile device is used for identifying the mobile device in a mobile phone network or a wireless network, such that the server can transmit exclusive message to the designated mobile device; the identification code may be an IMSI code).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in He, which teaches generating a customer identification sequence that comprises verified user identification data and device ID data, to incorporate the teaching of Lin, which teaches generating a second binary string of the second customer credential data; generating a third binary string of an international mobile subscriber identity (IMSI) number associated with a device identity module of the computing device, wherein the device identity module is configured to permit the computing device to receive one or more telecommunications services through the IMSI number; generating a customer identification sequence for the customer by concatenating the second binary string, and the third binary string; and storing, within the device identity module, the customer identification sequence as a token identity, wherein the token identity identifies a mapping between the second customer credential data and the IMSI number.
	There is motivation to combine Lin into He because the identification code of the mobile device is used for identifying the mobile device in a mobile phone network or a wireless network, such that the server can transmit exclusive message to the designated mobile device (Lin Paragraph 0030). 
	Regarding Claim 1, He teaches a computer-implemented method (Paragraph 0033 teaches FIG. 1 is a flowchart illustrative of the information registration method in accordance with some embodiments; FIG. 2 is a schematic illustration of an information transmission method, showing how a client terminal, a registration server, and a bank server interact in accordance with some embodiments).
	Regarding Claim 9, Tilton teaches a system comprising: one or more computers; and one or more storage devices storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations (Paragraphs 0136-0137 teach as shown in FIG. 16, the exemplary registration server typically includes one or more processing units (CPU's), one or more network or other communications interfaces, memory, and an operating system that includes procedures for handling various basic system services and for performing hardware dependent tasks).
	Regarding Claim 16, Tilton teaches a non-transitory computer-readable storage device encoded with computer program instructions that, when executed by one or more computers, cause one or more computers to perform operations (Paragraphs 0136-0137 teach the memory of the registration server stores the following programs, modules and data structures, or a subset or superset thereof: an operating system that includes procedures for handling various basic system services and for performing hardware dependent tasks).

	Regarding Claims 2, 10, and 17, the combination of He and Lin teaches all the limitations of claims 1, 9, and 16 above; however the combination does not explicitly teach wherein the device identity module comprises a subscriber identity module (SIM) card.
Lin further teaches wherein the device identity module comprises a subscriber identity module (SIM) card (Paragraph 0031 teaches the communications device comprises a computer-readable recording medium used to store data; moreover, each of the respective memories (not shown) can be a computer-readable recording medium used to store computer programs or executable instructions that are executed, respectively, by the communications device; furthermore, the memories may include SIMs).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination He and Lin to incorporate the further teachings of Lin for the device identity module to comprise a subscriber identity module (SIM) card.
There is motivation to further combine Lin into the combination of He and Lin because of the same reasons listed above for claims 1, 9, and 16. 

	Regarding Claims 4, 12, and 19, the combination of He and Lin teaches all the limitations of claims 1, 9, and 16 above; and He further teaches the first customer credential data comprises a first biometric identifier provided by the customer on the computing device (Paragraphs 0034-0035 and 0037 teach the registration server may receive an image from a client terminal; the image is generated by the client terminal through scanning one or more information carriers provided by a user of the client terminal; the personal identity card carries a signature or a reprint of the user's fingerprint; the user identity information may include fingerprint information of the user, wherein the fingerprint information can be kept in an image format or other formats; or the user identity information may include voice print information; for example, the information carriers may have audio playing functions and voice signals can be acquired by the client terminal by recording the signals played by the information carriers and processed to generate voice print information); the second customer credential data comprises a second biometric identifier that (i) has been verified by an issuing authority that issues the digital identification and (ii) stored in one or more databases associated with the issuing authority (Paragraphs 0053 and 0081 teach the registration server may send an inquiry to the bank server, wherein the inquiry includes the payment account information and/or the user identity information, as well as a request that the bank server sends back related information to the registration server; the bank server may search for related information, e.g. searching for saved user identity information if the payment account information is sent from the registration server, or searching for saved payment account information if the user identity information is sent from the registration server; as an example, the user identity information provided by the user during registration includes fingerprint information; the registration server may request the user to enter fingerprint information again for the purpose of verification; the user can enter the fingerprint information to use the client terminal to scan his/her finger tips, allowing the registration server to compare the input fingerprint information with the saved information); and determining that the first customer credential data matches the second customer credential data specified by the digital identification comprises determining that the first biometric identifier matches the second biometric identifier (Paragraph 0053 and 0057 teach the bank server can send back the saved information to the registration server so that the registration server can compare the saved information with the extracted information and conduct the verification; if the verification is successful—the user identity information is associated with the payment account identified by the payment account information, the registration server can proceed with the registration process so that the user may make simplified payments later).

Regarding Claims 5, 13, and 20, the combination of He and Lin teaches all the limitations of claims 1, 9, and 16 above; and He further teaches wherein the digital identification comprises a digital driver license issued to the customer by a state department of motor vehicles (Paragraph 0032 teaches the information carriers can be personal identification cards (e.g., resident's ID cards, driver's license, passports, membership cards, etc.); the personal identification card can be a government issued ID, an employer issued ID, a driver license, or a passport with the user's name and other identity information in textual or image form).

Regarding Claims 6 and 14, the combination of He and Lin teaches all the limitations of claims 5 and 13 above; and He further teaches the first customer credential data comprises a driver license number provided by the customer on the computing device (Paragraphs 0034, 0032, and 0039 teach the registration server may receive an image from a client terminal by the client terminal scanning one or more information carriers provided by a user; the information carriers can be personal identification cards (e.g., driver's license) and payment cards); the second customer credential data comprises a verified driver license number specified in a customer record associated with the state department of motor vehicles (Paragraphs 0053 and 0081 teach the registration server may send an inquiry to the bank server, wherein the inquiry includes the payment account information and/or the user identity information, as well as a request that the bank server sends back related information to the registration server; the bank server may search for related information, e.g. searching for saved user identity information if the payment account information is sent from the registration server, or searching for saved payment account information if the user identity information is sent from the registration server; the verification information entered by the user can be the same type of user identity information provided by the user during the registration process; for example, the user provides a user identity card for registration and the client terminal and/or registration server extracts a name and an identity number from the card; to verify a subsequently submitted payment request, the user, whether or not after specific requests from the registration server, provides a user identity number for verification; the registration server can compare the provided user identity number with the saved information during the registration process); and determining that the first customer credential data matches the second customer credential data specified by the digital identification comprises determining that the driver license number provided by the customer on the computing device matches the verified driver license number specified in the customer record (Paragraph 0053 and 0057 teach the bank server can send back the saved information to the registration server so that the registration server can compare the saved information with the extracted information and conduct the verification; if the verification is successful—the user identity information is associated with the payment account identified by the payment account information, the registration server can proceed with the registration process so that the user may make simplified payments later).

Regarding Claims 7 and 15, the combination of He and Lin teaches all the limitations of claims 1 and 9 above; however the combination does not explicitly teach providing, to the computing device, an instruction to store the token identity on the computing device in association with the device identity module; and after providing the instruction to store the token identity on the computing device in association with the device identity module: obtaining data indicating (i) an electronic transaction requested to be performed in association with the IMSI number, (ii) the token identity stored on the computing device, and (iii) third customer credential data provided on the computing device with the electronic transaction; determining that the third customer credential data does not match the second customer credential data specified by the mapping identified in the token identity; and determining that the third customer credential data is not valid based on determining that the third customer credential data does not match the second customer credential data specified by the mapping identified in the token identity.
Lin further teaches providing, to the computing device, an instruction to store the token identity on the computing device in association with the device identity module (Paragraph 0029 teaches the access code can be stored in a subscriber identity module (SIM) card and used for the purpose such as mobile payment, bank transaction, and communication); and after providing the instruction to store the token identity on the computing device in association with the device identity module: obtaining data indicating (i) an electronic transaction requested to be performed in association with the IMSI number, (ii) the token identity stored on the computing device, and (iii) third customer credential data provided on the computing device with the electronic transaction (Paragraphs 0033-0035 teach when the user intends to make payment by using the mobile device, the barcode image (i.e., comprises access code) displayed in the display unit of the mobile device is scanned by the barcode scanner to access the access code, the transaction information, and the identification code of the mobile device contained in the barcode image; the user is requested by the transaction device to input a verification code; for example, the input unit of the transaction terminal is such as a touch screen on which an input column is displayed, and the user can input the verification code to the input column displayed on the touch screen; after the barcode scanner scanned the barcode image but before the payment is made, the transaction device firstly requests the user to input the verification code, and will not perform subsequent transaction process unless the verification code is verified as a correct code); determining that the third customer credential data does not match the second customer credential data specified by the mapping identified in the token identity (Paragraph 0036 teaches after the user inputted the verification code, whether the verification code inputted by the user is the same as the access code is verified by the verification unit of the transaction device; if so, the method proceeds to step S170; otherwise, the method proceeds to step S180); and determining that the third customer credential data is not valid based on determining that the third customer credential data does not match the second customer credential data specified by the mapping identified in the token identity (Paragraph 0039 teaches in step S180, if the verification code inputted by the user is not the same as the access code, a verification failure signal (not illustrated) is outputted to the server by the verification unit, the subsequent transaction process is terminated and a verification failure message is outputted to the communication unit of the mobile device, and the display unit accordingly displays a transaction failure message to inform the user that the transaction is not successful).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination He and Lin to incorporate the further teachings of Lin to provide, to the computing device, an instruction to store the token identity on the computing device in association with the device identity module; and after providing the instruction to store the token identity on the computing device in association with the device identity module: obtain data indicating (i) an electronic transaction requested to be performed in association with the IMSI number, (ii) the token identity stored on the computing device, and (iii) third customer credential data provided on the computing device with the electronic transaction; determine that the third customer credential data does not match the second customer credential data specified by the mapping identified in the token identity; and determine that the third customer credential data is not valid based on determining that the third customer credential data does not match the second customer credential data specified by the mapping identified in the token identity.
There is motivation to further combine Lin into the combination of He and Lin because after the barcode scanner scanned the barcode image but before the payment is made, the transaction device firstly requests the user to input the verification code, and will not perform subsequent transaction process unless the verification code is verified as a correct code. Thus, transaction reliability can be enhanced, and unexpected transaction risks can be reduced. Under such design, even when the barcode image or the mobile device is stolen, the stealer cannot complete the transaction without correct input of the verification code. In the present disclosure, “subsequent transaction process” refers to ordinary transaction process required for completing a transaction, such as security verification and/or deduction of account (Lin Paragraph 0035).

Claims 3, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over He (US 20150186994) in view of Lin (US 20160055473) in further view of Yang (US 20160057624).

Regarding Claims 3, 11, and 18, the combination of He and Lin teaches all the limitations of claims 1, 9, 16 above; however the combination does not explicitly teach wherein the device identity module comprises an electronic subscriber identity module (eSIM) assigned to the computing device by a service provider that provisions the one or more one or more telecommunications services.
Yang from same or similar field of endeavor teaches wherein the device identity module comprises an electronic subscriber identity module (eSIM) assigned to the computing device by a service provider that provisions the one or more one or more telecommunications services (Paragraphs 0029 and 0032 teach the eUICC can be configured to store multiple eSIMs for accessing the different MNOs through the base stations, for example, the eUICC can be configured to store an eSIM for each MNO to which mobile device is subscribed; the eUICC OS can also be configured to manage eSIMs that are stored by the eUICC, e.g., by activating the eSIMs within the eUICC).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of He and Lin to incorporate the teachings of Yang for the device identity module comprises an electronic subscriber identity module (eSIM) assigned to the computing device by a service provider that provisions the one or more one or more telecommunications services.
There is motivation combine Yang into the combination of He and Lin because eSIM enables users to change operator remotely, straight from their phone, without having to acquire a new SIM card. It also allows people to store multiple profiles on a single device, effectively having two or more numbers, and switch between them at ease.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over He (US 20150186994) in view of Lin (US 20160055473) in further view of Dill (US 20150032626).

Regarding Claim 8, the combination of He and Lin teaches all the limitations of claim 7 above; however the combination does not explicitly teach determining that the electronic transaction requested to be performed in association with the IMSI number is potentially fraudulent based on determining that the third customer credential data is not valid; and providing, to a service provider that provisions the one or more telecommunications services, an indication that the electronic transaction requested to be performed in association with the IMSI number is potentially fraudulent. 
Dill from same or similar field of endeavor teaches determining that the electronic transaction requested to be performed in association with the IMSI number is potentially fraudulent based on determining that the third customer credential data is not valid (Paragraphs 0144 and 0209 teach the token registry database may store a token requestor identifier, an IMSI, a mobile application identifier, consumer first and last name, etc.; and when the populated token requestor identifier associated with the mobile device or mobile wallet of the malicious third party does not match the token requestor identifier stored in the token vault for the token any transaction associated with the authorization request message may be denied as being fraudulent); and providing, to a service provider that provisions the one or more telecommunications services, an indication that the electronic transaction requested to be performed in association with the IMSI number is potentially fraudulent (Paragraphs 0209 and 0291 teach the token record may be inactivated and/or otherwise indicated as being compromised and the network token system may further inform the consumer, an issuer, and any other interested parties associated with the compromised token record; the network token system as discussed with different embodiments provides a platform that can be leveraged by external entities (e.g., third party wallets, e-commerce merchants, payment enablers/payment service providers, etc.)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of He and Lin to incorporate the teachings of Dill to determine that the electronic transaction requested to be performed in association with the IMSI number is potentially fraudulent based on determining that the third customer credential data is not valid; and provide, to a service provider that provisions the one or more telecommunications services, an indication that the electronic transaction requested to be performed in association with the IMSI number is potentially fraudulent.
There is motivation to combine Dill into the combination of He and Lin because the token requestor identifier may allow the network token system to ensure that a token is being provided by the entity that initially asked for the token. As such, by including the token requestor identifier, the network token system, the payment processing network, and/or the issuer may limit fraudulent transactions initiated using sniffed or otherwise intercepted account credentials. For example, if a malicious third party intercepts a token value and attempts to use the token value in a transaction initiated by a mobile device the populated token requestor identifier associated with the mobile device or mobile wallet of the malicious third party would not match the token requestor identifier stored in the token vault for the token (Dill Paragraph 0209).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cash (US 20160224983) teaches a user initiates a transaction by providing identification data at an access device. Certain elements of a validation identity token, such validation keys, may be distributed among several remote server computers. After the elements are retrieved during the transaction, the validation identity token may be generated using the retrieved elements. The validation identity token may indicate whether the user is authenticated. No single entity can possess all elements utilized to generate the validation identity token, which mitigates risk of the validation identity token being compromised. In some embodiments, the validation identity token may be a chromatic identity token, which may indicate validity by color.
Burgess et al. (US 20170116615) teaches systems and methods permit secure and convenient provisional account creation for use in conducting payment transactions. The provisional account does not include sensitive data, thereby mitigating risk to a consumer's financial account if the provisional account were compromised. In one embodiment, a computing device associated with a financial service provider receives customer and customer device information. The provider computing device performs a verification analysis and a fingerprint analysis to authenticate the customer's identity and the customer device authenticity. The provider device also receives an access request message seeking authorization for an identity management service (“IdM”) to interface with the provider device. The provider device generates an access decision message indicating an approval or disapproval of an authorization request. If the authorization request is approved, the IdM generates a provisional account and transmits the account number and other information to the provider device and the customer device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY P JONES/Examiner, Art Unit 3685